DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.	The drawings are objected to because of the following informalities:
The lead line for reference character 31 in Fig. 2 appears to be directed to the flange ring instead of the inner rim as described.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “53” has been used to designate both attachment brackets at the inner rim and attachment brackets at the outer rim.  Further, it is clear from at least Figs. 4-6, that the attachment brackets 53 at the inner rim are structurally different from the attachment brackets 53 at the outer rim.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 70’ (Fig. 17), 24” (Fig. 18), 25” (Fig. 18), 30” (Fig. 18), 31” (Fig. 18), 41” (Fig. 18), 43” (Fig. 18), 45” (Fig. 18), 50” (Fig. 18), 51” (Fig. 18), 52” (Fig. 18), 70” (Fig. 18), 76” (Fig. 18), 79a” (Fig. 18), 79b (Fig. 18), 85” (Fig. 18), 86” (Fig. 18), 98b” (Fig. 18), 51’’’ (Fig. 21), 52’’’ (Fig. 21), 91’’’ (Fig. 21), 70”” (Fig. 24), 72”” (Fig. 24), 224 (Fig. 27), 225 (Fig. 27), 240 (Fig. 27), 241 (Fig. 27), 242 (Fig. 27), 243 (Fig. 27), 244 (Fig. 27), 245 (Fig. 27), 262 (Fig. 27), 281a (Fig. 27) and 283 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in paragraph [0079] of the description: 33””.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
2.	The disclosure is objected to because of the following informalities:
The term “outer 33 rim” in paragraph [0052] should be replaced with the term -- outer rim 33 
The phrase “a wheel assembly be 100 inches or greater” in paragraph [0052] should be replaced with a phrase, such as -- a wheel assembly is 100 inches or greater -- for grammatical clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1-3, 5-8, 10-13, 15, 16, 19-21 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Shumway (US 1,249,678) in view of Louden (US 2009/0211675 A1).
	Regarding claims 1-3, 5-8, 11 and 12, Shumway discloses a wheel assembly to be coupled to a hub 1 of a vehicle, the wheel assembly comprising: an inner rim 3 to be coupled to the hub of the vehicle; an outer rim 9 surrounding the inner rim; a plurality of spring dampers (comprised of 7, 10, 11 and 12) operatively coupled between said inner rim and said outer rim (Figs. 2 and 3); and a plurality of tread assemblies 14 removably carried by said outer rim (Fig. 2), wherein each tread assembly comprises: a tread member support (radially inner portion of 14 shown in Fig. 3); at least one tread member (radially outer portion of 14 shown in Fig. 3) coupled to said tread member support (Fig. 3); and a clamping arrangement (comprised of clencher rings 15 and bolts 16) removably securing said tread member support to said outer rim (lines 41-49 of page 2), wherein said clamping arrangement comprises an inboard clamping member 15 coupled to an inboard side of said outer rim (Fig. 3); and an outboard clamping member 15 coupled to an outboard side of said outer rim (Fig. 3), wherein said inboard clamping member is fixed to the inboard side of said outer rim (Fig. 3); and said outboard clamping member is removably coupled to the outboard side of said outer rim (Fig. 3), wherein said at least one tread member comprises a resilient body having a tread pattern defined in an outer surface thereof (Figs. 2 and 3; lines 35-40 of page 2), wherein each tread member and tread member support comprise a common material integrally formed as a monolithic unit (Fig. 3), wherein each tread assembly and adjacent portions of said outer rim define a retaining feature therebetween (i.e., the friction between the radially inner surface of 14 and the radially outer surface of 9), and comprising a disk (radially outwardly extending wall of 4 as shown in Fig. 3) coupled to said inner rim and defining a closeable gap with adjacent interior portions of said outer rim (Fig. 3).
1 of a vehicle, the wheel assembly comprising: an inner rim 3 to be coupled to the hub of the vehicle; an outer rim 9 surrounding the inner rim; a plurality of spring dampers (comprised of 7, 10, 11 and 12) operatively coupled between said inner rim and said outer rim (Figs. 2 and 3); and a plurality of tread assemblies 14 carried by said outer rim (Fig. 2), each tread assembly comprising a tread member support (radially inner portion of 14 shown in Fig. 3), at least one tread member (radially outer portion of 14 shown in Fig. 3) coupled to said tread member support and comprising a resilient body having a tread pattern defined in an outer surface thereof (Figs. 2 and 3; lines 35-40 of page 2), and a clamping arrangement (comprised of clencher rings 15 and bolts 16) removably securing said tread member support to said outer rim (Fig. 3) and comprising an inboard clamping member 15 coupled to an inboard side of said outer rim (Fig. 3), and an outboard clamping member 15 coupled to an outboard side of said outer rim (Fig. 3), wherein said inboard clamping member is fixed to the inboard side of said outer rim (Fig. 3); and said outboard clamping member is removably coupled to the outboard side of said outer rim (Fig. 3), and wherein said tread member support and adjacent portions of said outer rim define a retaining feature therebetween (i.e., the friction between the radially inner surface of 14 and the radially outer surface of 9).  
	Regarding claims 19-21 and 23-26, Shumway discloses a method of a making wheel assembly to be coupled to a hub 1 of a vehicle, the method comprising: operatively coupling a plurality of spring dampers (comprised of 7, 10, 11 and 12) between an inner rim to be coupled to the hub of the vehicle and an outer rim 9 surrounding the inner rim (Figs. 2 and 3); and removably mounting a plurality of tread assemblies 14 to the outer rim (Fig. 2), wherein each tread assembly comprises a tread member support (radially inner portion of 14 shown in Fig. 3), 14 shown in Fig. 3) coupled to the tread member support, and a clamping arrangement (comprised of clencher rings 15 and bolts 16) removably securing the tread member support to the outer rim (Fig. 3), wherein removably mounting each tread assembly comprises coupling an inboard clamping member 15 to an inboard side of the outer rim (Fig. 3); and coupling an outboard clamping member 15 to an outboard side of the outer rim (Fig. 3), wherein coupling the inboard clamping member comprises fixedly coupling the inboard clamping member to the inboard side of the outer rim (Fig. 3); and wherein coupling the outboard clamping member comprises removably coupling the outboard clamping member to the outboard side of the outer rim (Fig. 3), wherein the at least one tread member comprises a resilient body having a tread pattern defined in an outer surface thereof (Figs. 2 and 3; lines 35-40 of page 2), wherein each tread member and tread member support comprise a common material integrally formed as a monolithic unit (Fig. 3), and wherein the tread member support and adjacent portions of the outer rim define a retaining feature therebetween (i.e., the friction between the radially inner surface of 14 and the radially outer surface of 9).  
	Although Shumway discloses spring dampers operatively coupled between the inner rim and the outer rim as noted above wherein the spring damper includes a double-acting cylinder 10 and an associated piston 12, Shumway fails to expressly disclose these spring dampers being in the form of gas springs.
	Louden, however, teaches a wheel assembly that includes a plurality of spring dampers 25 operatively coupled between an inner rim (comprised of 11 and 12) and the outer rim 38, wherein the spring dampers can take a number of different forms or configurations, including gas springs which include a double-acting gas cylinder and associated piston (paragraph [0026]; Fig. 5).

	Regarding claim 10, Shumway fails to expressly disclose the diameter of its rim.
	Nonetheless, to have formed the outer rim of Shumway to have a diameter of at least 3.5 feet would have been obvious to one having ordinary skill in the art, as a mechanical expedient, based upon the material composition of the rim and the intended use of the wheel assembly to ensure that the wheel assembly can adequately support the load of the vehicle.
	
7.	Claims 4, 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Shumway in view of Louden, as applied to claims 1-3, 13 and 19-21 above, and further in view of Weiner (US 1,235,621).
	Shumway, as modified by Louden, fails to disclose its inboard clamping member having a first slotted recess receiving adjacent portions of the tread member support and its outboard clamping member having a second slotted recess receiving adjacent portions of the tread member support.  
	Weiner, however, teaches a wheel assembly in which an inboard clamping member (unlabeled clamping member on left side of Fig. 4 that receives a first axially-extending flange of tread member support 16 in a first slotted recess) has a first slotted recess (unlabeled recess in Fig. 4 shown receiving both a first axially-extending flange of tread member support 16 and a first rim flange 12) receiving adjacent portions of the tread member support (Fig. 4), and the outboard clamping member (unlabeled clamping member on right side of Fig. 4 that receives a 16 in a second slotted recess) has a second slotted recess (unlabeled recess in Fig. 4 shown receiving both a second axially-extending flange of tread member support 16 and a second rim flange 12) receiving adjacent portions of the tread member support (Fig. 4).
	It would have been obvious to one having ordinary skill in the art to have modified the wheel assembly of Shumway, as modified by Louden, so that the inboard and outboard clamping members have respective recesses for receiving respective adjacent portions of the tread support member, such as taught by Weiner, as a well-known alternative clamping member configuration that would provide predictable results for securely retaining the tread support member in a desired position.

8.	Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shumway in view of Louden, as applied to claims 1, 13 and 16 above, and further in view of Moyna et al. (US 2009/0095389 A1; hereinafter “Moyna”).
	Shumway, as modified by Louden, fails to disclose a retaining feature that comprises a pin carried by the outer rim and a pin-receiving opening in the tread member support.  
	Moyna, however, teaches a wheel assembly that includes a retaining feature that comprises a pin 206 carried by the outer rim 202 and a pin-receiving opening 228 in the tread member support 204a-204h (Fig. 11; paragraph [0080]).
	  It would have been obvious to one having ordinary skill in the art to have modified the wheel assembly of Shumway, as modified by Louden, to include a retaining feature that comprises a pin carried by the outer rim and a pin-receiving opening in the tread member support, such as taught by Moyna, to provide predictable results for facilitating assembly of the .

9.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Shumway in view of Louden, as applied to claim 13 above, and further in view of Werner (CH 154977 A).
	Shumway, as modified by Louden, fails to disclose the use of a tread support member comprising an arcuate metal plate.
	Werner, however, teaches a wheel assembly that includes a plurality of tread assemblies connected to an outer rim 5 in which each tread assembly includes a tread member support 6 that comprises an arcuate metal plate (Fig. 1; lines 26-45 of English language machine translation).
	It would have been obvious to one having ordinary skill in the art to have modified the wheel assembly of Shumway, as modified by Louden, by including a tread support member comprising an arcuate metal plate, such as taught by Werner, to help obtain a more rigid and durable connection between the tread assembly and the outer rim.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953.  The examiner can normally be reached on 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kip T Kotter/Primary Examiner, Art Unit 3617